                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                       KNOXVILLE DIVISION

  R.S. LOGISTICAL SOLUTIONS LTD,

          Plaintiff,

  v.                                                          Case No. 3:21-CV-178

                                                              JURY TRIAL DEMANDED
  JANUS GLOBAL OPERATIONS, LLC,
  and
  CALIBURN INTERNATIONAL, LLC,

          Defendants.


                        MOTION FOR LEAVE TO FILE NOTICE OF CONFERENCE


          Come the Defendants, Janus Global Operations, LLC, (“JGO”) and Caliburn International,

  LLC, (“Caliburn”), by and through undersigned counsel, and move this Honorable Court for leave

  to file a Notice of Conference pursuant to this Court’s Order from May 12, 2021, regarding

  Motions to Dismiss pursuant to Fed. R. Civ. P. 12(b). By oversight, undersigned counsel did not

  meet and confer with plaintiff’s counsel before filing the Motion to Dismiss for Failure to State a

  Claim Upon Which Relief Can Be Granted. However, in an attempt to cure this defect,

  undersigned counsel has subsequently met and conferred with plaintiff’s counsel. The

  Defendants respectfully request that the Court grant leave to file the attached Notice to cure the

  defect and rule on Defendant’s motion on its merits.

       Respectfully submitted this 23rd Day of July 2021.

                                               By:     JANUS GLOBAL OPERATIONS, LLC, AND
                                                       CALIBURN INTERNATIONAL, LLC, DEFENDANTS




Case 3:21-cv-00178-DCLC-HBG Document 25 Filed 07/23/21 Page 1 of 2 PageID #: 125
                                          /s/Tasha C. Blakney
                                          TASHA C. BLAKNEY, BPR #019771
                                          ELDRIDGE & BLAKNEY, P.C.
                                          The Cherokee Building
                                          400 W. Church Avenue, Suite 101
                                          Knoxville, Tennessee 37902
                                          P: (865) 544-2010
                                          F: (865) 544-2015
                                          tblakney@eblaw.us

                                          /s/Zachary R. Walden
                                          ZACHARY R. WALDEN, BPR #035376
                                          ELDRIDGE & BLAKNEY, P.C.
                                          The Cherokee Building
                                          400 W. Church Avenue, Suite 101
                                          Knoxville, Tennessee 37902
                                          P: (865) 544-2010
                                          F: (865) 544-2015
                                          zwalden@eblaw.us




Case 3:21-cv-00178-DCLC-HBG Document 25 Filed 07/23/21 Page 2 of 2 PageID #: 126
